                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    SMOKIAM RV RESORT LLC,                                CASE NO. C17-0885-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    WILLIAM JORDAN CAPITAL, INC., et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          On August 31, 2018, the Court received the parties’ notice of settlement. (Dkt. No. 42.)
18   The Court ordered counsel to file an appropriate dismissal or a joint status report by October 4,
19   2018. (Dkt. No. 43.) The parties have filed neither. Therefore, the parties are ORDERED to file a
20   joint status report outlining the status of the parties’ settlement negotiations no later than October
21   16, 2018.
22          DATED this 9th day of October 2018.
23                                                            William M. McCool
                                                              Clerk of Court
24

25                                                            s/Tomas Hernandez
                                                              Deputy Clerk
26


     MINUTE ORDER
     C17-0885-JCC
     PAGE - 1
